Citation Nr: 1146505	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-06 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, South Carolina (RO).  In pertinent part of that rating decision, the RO denied the benefits sought on appeal.   

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Issues Not on Appeal

The Veteran initiated an appeal to the RO's July 2006 denial of his claims for entitlement to service connection for emphysema and a prostate disorder.  The Veteran failed to submit a timely substantive appeal following his receipt of a January 2008 statement of the case (SOC).  Further, on his March 2008 VA Form-9, substantive appeal, the Veteran specifically indicated that he only wished to perfect an appeal to the current matters on appeal.  As such, the claims for entitlement to service connection for emphysema and a prostate disorder are no longer on appeal. 


FINDING OF FACT

There is no medical evidence that establishes the presence of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) while in service; and there is no medical evidence that establishes a diagnosis of any psychiatric disorder since service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in February 2006 that addressed the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  

VA has not informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, such failure is in this case is moot and harmless because the underlying service connection claim is herein denied.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The record contains the Veteran's service records from his period of active service and his post-service treatment records.  Additionally, the record also contains the report of a July 2006 VA psychiatric examination.  

The Board acknowledges the assertion raised by the Veteran's representative in an November  2011 Informal Brief, that the July 2006 VA examination report is inadequate because it is unclear whether the examiner actively questioned and elicited information from the Veteran, or if the examiner only passively observed the Veteran during the examination.  The Board finds this argument without merit.  A review of the July 2006 VA examination report shows that the Veteran provided information to questions likely solicited by the examiner during clinical examination - such as his description of his marital and familial relationships and other post-service social and occupational history.  The Veteran, himself, has not specifically asserted that the examiner was inappropriate during the VA examination.  There is no indication in the examination report, or the remainder of the claims folder, that suggests that the July 2006 VA examination report is inadequate. The Board finds that the VA examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases subject to presumptive service connection; and, the applicable presumptive period is one year.  38 C.F.R. § 3.307(a)(3).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this appeal, the VA law and regulation governing service connection for PTSD have been amended.  

Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for PTSD.  He asserts that while he was stationed in Vietnam, he was driving an anti-personnel carrier (APC) when it hit a land mine and the truck was thrown into the air and landed hard.  The Veteran reports that he was scared that he might die during that incident.  The Veteran also asserts various other inservice stressors during his service in Vietnam, including enemy attacks, mortar fire, and witnessing other soldiers killed by enemy fire. 

The Veteran's service records showed that he was awarded a number of medals and citations, including the Combat Infantry Badge, which is an award consistent with combat engagement.  Further, his statements concerning his combat experiences are found to be credible and consistent with his service.  Therefore, the Veteran's statements concerning in-service stressors will be accepted as conclusive evidence of the reported inservice stressor events.  The remaining questions on appeal are: (1) whether the evidence of record shows a current diagnosis conforming to DSM-IV; and (2) whether there is a medical link between the current symptomatology and the verified in-service stressors.  

In this case, first and foremost, there is no evidence of a current diagnosis for PTSD or any other acquired psychiatric disorder.  Even though there is evidence that corroborates the Veteran alleged inservice stressor, there is in fact no competent medical evidence that shows a current diagnosis of PTSD.  The pertinent post-service medical records consist of a July 2006 VA psychiatric examination.  The record does not show that the Veteran has sought any mental health treatment for his claimed disorder at any point.  At the time of the July 2007 VA examination, the examiner noted that the Veteran complained of intermittent symptoms of nightmares, but the examiner found no evidence of a psychiatric syndrome or impairment on clinical examination.  The examiner concluded that the evidence did not show a current diagnosis of PTSD or any other acquired psychiatric disorder. 

There is in fact no competent evidence of record that includes a diagnosis of PTSD.  Without a current medical diagnosis of PTSD (or any other psychiatric disorder), VA cannot award service connection. 

One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical diagnosis of PTSD, or of any other psychiatric disorder, VA cannot grant an award of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no competent medical evidence on file that shows a current diagnosis for PTSD.  While VA has conceded the occurrence of Veteran's alleged inservice stressor events, service connection cannot be awarded without a current diagnosis of PTSD in accordance with the DSM-IV criteria.  

Based on the foregoing, the Board finds that the evidence of record does not support the award of service connection for PTSD or any other acquired psychiatric disorder.  There is no evidence of a current diagnosis of PTSD.  Consequently, the benefit-of-the-doubt rule does not apply and the Veteran's claim must be denied.   38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disorder.  

The Veteran asserts that he first hurt his low back in service and that he has experienced low back pain since then.  He reports that he injured his low back during a motor vehicle incident.  He states that he was driving an APC truck in Vietnam when it hit a land mine and the truck was thrown into the air and landed hard on the ground.  The Veteran further reports that he did not notice any low back pain immediately because he was too scared and feared for his life, but he later began to experience low back pain.  He denies seeking any medical treatment for his back afterward.  The record shows that he has been diagnosed with chronic lumbosacral strain and that there is x-ray evidence of degenerative arthritis throughout his lumbar spine.  

A review of the Veteran's service treatment records shows he complained of low back pain in August 1968 and an impression of paraspinal muscle strain with spasms was recorded.  The service treatment record shows that the Veteran reported that he injured his back after carrying a man.  The Veteran now asserts that this previous back injury in 1968 was aggravated by the injury he sustained when his APC was hit by the land mine.  While the Veteran has reported having had back pain since service, a review of the post-service treatment records does not show evidence of a chronic back disorder until 2002.  

The Veteran was afforded a VA spine examination in July 2006 in conjunction with his claim.  That examination report does not contain sufficient information to adjudicate the claim.  The VA examiner stated that he was unable to express a medical opinion on whether the Veteran's lumbar spine disorder is related to his period of service without resorting to mere speculation.  No rationale was provided in support of this statement.  

Here, it is unclear from the record why the July 2006 VA examiner could not provide a medical opinion without resorting to mere speculation.  Without a clear understanding from the examiner as to what further information would be needed to reach an opinion or whether the limits of medical knowledge have been exhausted, the report July 2006 VA examination is inadequate and a new VA examination is in order.  VA should schedule the Veteran for another VA examination to determine the nature and etiology of his lumbar spine disorder.  The examiner should be asked to determine whether the Veteran's current lumbar spine disorder is related to his period of service, to include his reported back injuries.  If the examiner is unable to provide a medical opinion, he or she should so state and provide a rational that discusses why. 

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were unsuccessful.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain assistance from the Veteran to seek to identify and obtain any VA records of pertinent medical treatment that are not yet on file.

2.  After all available records have been obtained, the RO should schedule the Veteran for VA examination by an appropriate specialist to determine whether it is at least as likely as not that the Veteran's current low back disorder is related to service.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  

After review of the claims file and examination, the examiner should identify any current back disorder, and indicate when such condition was first shown.  The examiner should be asked to review the record of treatment received for back problems during service and since service.  The examiner should be asked to comment on the Veteran's in-service complaints of low back pain in 1968, and to comment on the Veteran's reports that he further injured his back when his APC truck hit a land mine and that he has experienced low back since then.  For each diagnosed disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not that such disorder was related to the Veteran's period of service.  

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If it is not medically possible to provide any of the medical opinions requested, the examiner should clearly so state, indicating whether there is any pertinent information that is absent, or whether such an opinion is just beyond the limits of medical knowledge.

3.  The RO/AMC should then re-adjudicate the claim under review here.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


